Exhibit 10.1

 

 

THIRD AMENDMENT

TO

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

 

The following Third Amendment to the M.D.C. Holdings, Inc. 2011 Equity Incentive
Plan, effective April 27, 2011 (the "Plan"), was adopted by the Board of
Directors of M.D.C. Holdings, Inc. on January 23, 2017, subject to approval of
the Company’s shareholders. Capitalized terms used herein shall have the
meanings ascribed in the Plan.

 

The first two sentences of Section 4.1 of the Plan are amended to read as
follows:

 

4.1     Number of Shares. Subject to adjustment as provided in Section 14, the
maximum number of shares of Stock available for issuance under the Plan shall be
6,488,750 shares. Subject to adjustment as provided in Section 14, 6,488,750
shares of Stock available for issuance under the Plan shall be available for
issuance pursuant to Incentive Stock Options.

 

 

M.D.C. HOLDINGS, INC.

 

 

By:      /s/ Robert N. Martin                             
                            

            Robert N. Martin

            Senior Vice President and

            Chief Financial Officer

 

Date: April 24, 2017

 

 

 

 

 

 